Case: 22-10379         Document: 00516589127             Page: 1      Date Filed: 12/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         December 23, 2022
                                         No. 22-10379                       Lyle W. Cayce
                                                                                 Clerk

   Talon Management Services, L.L.C.; Talon Real Estate
   Holding Corporation; Talon OP, L.P.,

                                                                   Plaintiffs—Appellants,

                                             versus

   Goliath Asset Management, L.L.C.; 6PROPS, L.L.C.;
   Dinesh Patel; Milan Patel,

                                                                  Defendants—Appellees.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 2:21-CV-49


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:*
          This case arises from a dispute regarding the ownership of seven hotel
   properties. Plaintiff-Appellant Talon asserts that it acquired the subject
   properties from First Capital Real Estate Operating Partnership, L.P. (“First
   Capital”), a non-party, which in turn obtained them from Defendant-
   Appellee 6Props. 6Props refused to concede ownership of the properties,


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10379        Document: 00516589127              Page: 2       Date Filed: 12/23/2022




                                          No. 22-10379


   maintaining that the agreement purporting to transfer them had been
   terminated. Talon sued 6Props, the Patels, and Goliath (“Defendants”),
   alleging a variety of state law claims. The district court granted 6Props’s
   motion for summary judgment, and this appeal followed. For the following
   reasons, we AFFIRM the summary judgment. Additionally, we DENY
   Talon’s motion for sanctions, GRANT Defendants’ motion for Rule 38
   sanctions, and REMAND to the district court to determine the amount of
   the award.

                                     I.    Background
           A number of individuals and entities are relevant to this appeal. Talon
   is a Minnesota-based group of corporate entities engaged in commercial real
   estate. 6Props is a Texas limited liability company comprised of seven other
   corporate entities each of which owns a Texas or Oklahoma hotel as its
   principal asset (“Hotel Entities”). Dinesh and Milan Patel manage 6Props.
   Goliath is an independent company that operates and manages hotels.
           In 2018, 6Props, Talon, and First Capital executed a series of
   contracts intended to transfer 6Props’s hotel properties from 6Props, to First
   Capital, to Talon. Pursuant to a Purchase Sales Agreement (“PSA”), 6Props
   agreed to sell the hotel properties1 to First Capital subject to certain “terms
   and conditions.” Shortly thereafter, First Capital executed a series of
   Contribution Agreements with Talon promising to transfer “[a]ll of [its]
   right, title, and ownership interest” in the Hotel Entities in exchange for a
   designated amount of Talon’s “LP Units.”



           1
             Notably, the PSA did not purport to sell the Hotel Entities to First Capital, only
   the land, buildings, structures, fixtures, parking areas, improvements, licenses, building
   plans, contracts, guaranties, warranties, bonds, and leases associated with the hotels owned
   by the Hotel Entities.




                                                2
Case: 22-10379        Document: 00516589127             Page: 3      Date Filed: 12/23/2022




                                        No. 22-10379


           Talon contends that it acquired the Hotel Entities in December 2018
   when it performed under the Contribution Agreements. Consistent with this
   belief, Talon amended its Limited Partnership Agreement to reflect the
   Hotel Entities’ purported status as new limited partners of Talon Real Estate
   Holding Corporation and hired Goliath to manage and operate the hotels.
           However, in December 2018, First Capital had not satisfied a key
   condition of its PSA with 6Props—refinancing (or assuming) the hotel
   properties’ existing debts. First Capital’s continued failure to fulfill this
   requirement caused one of the properties to default on its loans, and in July
   2019, Dinesh Patel notified First Capital that he was terminating the PSA.2
           Based on these events, 6Props concluded that title to the hotel
   properties never passed to First Capital, much less to Talon. According to
   Talon, 6Props conveyed this belief to a franchisor, imperiling Talon’s efforts
   to renew the hotels’ Franchisor Agreements. Additionally, when Goliath
   learned about the PSA’s termination, it began reporting to 6Props and
   refused Talon’s demands to turn over the hotels’ books and records.
           Shortly thereafter, Talon sued First Capital in Minnesota state court
   and 6Props, the Patels, and Goliath in Texas state court. In the Minnesota
   suit, Talon alleged that First Capital breached the Contribution Agreements
   by “failing to acknowledge [Talon’s] ownership interest in the [H]otel
   [E]ntities and by actively interfering with [Talon’s] ability to exercise its
   ownership rights.” The Minnesota court held an offer of proof hearing, and
   First Capital failed to appear. The court issued a post-answer order and




           2
            First Capital agrees that the PSA was terminated. Suneet Singal, First Capital’s
   former CEO, testified that First Capital “has never held record title under a deed as the
   owner of the real property covered by the PSA.”




                                              3
Case: 22-10379        Document: 00516589127              Page: 4      Date Filed: 12/23/2022




                                         No. 22-10379


   judgment (“Minnesota Order”) which rejected most of Talon’s claims3 but
   contained a conclusion of law stating that Talon performed under the
   Contribution Agreements and therefore “had a right to interest in the hotel
   properties.”
           In the present case, Talon sued Defendants for a variety of state law
   claims, including fraud, breach of contract, breach of fiduciary duty,
   interference with a contract, tortious interference with a business
   relationship, embezzlement, conversion, and civil conspiracy.4 Defendants
   removed the case to federal court and moved for summary judgment on two
   primary related grounds: (1) Talon never owned the Hotel Entities or the
   hotels, and (2) Talon lacked privity with 6Props and the Patels. In response,
   Talon filed two motions relevant here.                First, Talon sought leave to
   supplement the summary judgment record with the Minnesota Order.
   Second, over a month after Talon failed to timely submit its own motion for
   summary judgment, it moved to extend the summary judgment deadlines,
   urging that “Defendants[’] attorney’s personal circumstances” had forced
   it to delay its deposition of Dinesh Patel.
           The district court denied both of Talon’s motions and granted
   summary judgment for Defendants. Talon timely appealed. While the
   appeal was pending, Defendants moved for sanctions against Talon and its
   counsel pursuant to Federal Rule of Appellate Procedure 38 and 28 U.S.C.
   § 1927. Talon, in turn, filed its own motion for sanctions under the same
   provisions, asserting that Defendants’ motion was frivolous and malicious.


           3
             Specifically, the court reasoned that Talon failed to prove that Singal possessed
   the requisite knowledge or malicious intent to establish Talon’s state law claims.
           4
            Talon also sought a preliminary injunction preventing Defendants from selling
   the hotels, destroying records, or appropriating the hotels’ revenue and a declaratory
   judgment stating that Talon is the hotels’ lawful owner.




                                               4
Case: 22-10379        Document: 00516589127             Page: 5      Date Filed: 12/23/2022




                                         No. 22-10379


                     II.    Jurisdiction & Standard of Review
           The district court had jurisdiction under 28 U.S.C. § 1332. 5 We have
   jurisdiction over the appeal pursuant to 28 U.S.C. § 1291.
       We review a district court’s grant of summary judgment de novo. Mills
   v. Davis Oil Co., 11 F.3d 1298, 1301 (5th Cir. 1994). “Summary judgment is
   proper when there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Alkhawaldeh v. Dow
   Chem. Co., 851 F.3d 422, 426 (5th Cir. 2017) (internal quotation marks and
   citation omitted). Where the non-movant would have the burden at trial, the
   movant is required only to point to the absence of evidence, and then the
   burden at summary judgment shifts to the non-movant to raise a genuine
   dispute of material fact that warrants a trial. Nola Spice Designs, L.L.C. v.
   Haydel Enters., 783 F.3d 527, 536 (5th Cir. 2015). A party has raised a
   “genuine dispute” if there is sufficient evidence that, if believed, would allow
   a jury to return a verdict for that party in a full trial on the merits. In re La.
   Crawfish Prods., 852 F.3d 456, 462 (5th Cir. 2017).

                                  III.    Discussion
           Talon argues that the district court erred in (1) granting Defendants’
   motion for summary judgment, (2) denying its motion to supplement the
   summary judgment record, and (3) declining to extend the summary
   judgment deadlines. We conclude that summary judgment was warranted.
   Because that holding is dispositive of Talon’s other claims of error, we
   decline to reach them.



           5
               Defendants’ notice of removal as amended and accompanying exhibits
   demonstrate that § 1332’s diversity of citizenship and amount in controversy requirements
   are satisfied. Talon did not challenge the removal.




                                              5
Case: 22-10379        Document: 00516589127              Page: 6       Date Filed: 12/23/2022




                                          No. 22-10379


           A.      Motion for Summary Judgment
           Defendants’ motion for summary judgment argued that Talon never
   acquired the hotels because 6Props terminated its PSA with First Capital,
   depriving First Capital of any interest to transfer to Talon. Talon does not
   directly contest this assertion. Rather, Talon responds that the following
   evidence nonetheless raises a genuine dispute of material fact as to its
   ownership of the hotel properties: (1) Talon’s complaint,6 which shows that
   Talon performed under the Contribution Agreements, (2) Talon’s
   Amendment to its Limited Partnership Agreement adding the Hotel Entities
   as limited partners, (3) Patel and Singal’s affidavits, which provide
   conflicting accounts regarding which party terminated the PSA, and (4) the
   Minnesota Order.
           This evidence, however, not only fails to raise a genuine dispute of
   material fact as to Talon’s ownership of the hotels—it is irrelevant. First,
   the Contribution Agreements merely show that First Capital agreed to
   provide Talon with any interest in the Hotel Entities it held. But First Capital
   could not convey property it never owned. Second, Talon’s amendment to
   its Limited Partnership Agreement only, at most, shows that Talon believed
   it acquired the Hotel Entities, not that it actually did.7 Third, Patel and
   Singal’s affidavits at most raise a fact issue as to who terminated the


           6
            We construe Talon’s brief to argue that the district court should’ve considered
   the Contribution Agreements themselves, which were part of the summary judgment
   record. Talon’s pleadings, however, are improper summary judgment evidence. See
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
           7
             Another problem with Talon’s argument is the incongruity between the PSA and
   the Contribution Agreements. The PSA purported to convey the hotel properties to First
   Capital, while the Contribution Agreements entitled Talon to First Capital’s interest in the
   Hotel Entities. Accordingly, Talon could have, at most, acquired the hotel properties from
   First Capital—and if so, it should have been able to provide deeds of title proving its
   ownership.




                                                6
Case: 22-10379        Document: 00516589127             Page: 7      Date Filed: 12/23/2022




                                         No. 22-10379


   agreements, not whether they were cancelled.8 Finally, the Minnesota Order
   (which, as discussed below, was not included in the summary judgment
   record) is not binding on Defendants, who were neither parties to the
   Minnesota suit nor in privity with First Capital. See Johnson v. Consol.
   Freightways, Inc., 420 N.W.2d 608, 613 (Minn. 1988) (noting that under
   Minnesota law, a state court judgment only estops a party from re-litigating
   an issue where the party was “a party or in privity with a party to the prior
   adjudication”). Moreover, the Order merely concluded that because Talon
   performed under the Contribution Agreements, it was entitled to First
   Capital’s interest in the hotel properties; but, as discussed, First Capital
   never obtained any interest in the hotel properties to transfer. Accordingly,
   Talon’s evidence is wholly insufficient to raise a genuine dispute of material
   fact as to whether it acquired the hotels, which is the critical issue here.9
           Separately, Talon argues that the district court abused its discretion
   by denying its motions to (1) supplement the record with the Minnesota
   Order and (2) extend the summary judgment deadlines. But, as discussed,
   the Minnesota Order is irrelevant to the determination of Defendants’
   motion.     Additionally, Talon moved to extend the summary judgment
   deadlines because it allegedly needed additional time to depose Dinesh Patel.
   Yet, Talon does not even attempt to argue that Patel’s deposition raised a


           8
             Specifically, Patel’s affidavit asserts that 6Props terminated the PSA, while
   Singal’s affidavit claims that after Talon failed to perform under the Contribution
   Agreements, “First Capital cancel[l]ed the agreement.”
           9
              Additionally, in the Statement of Facts of Talon’s brief, Talon emphasizes that
   the “Global Hotel Management Agreement” between Talon and Goliath represented that
   Talon was the owner of the hotel properties, and that Goliath admitted as much in its
   30(b)(6) deposition testimony. But a mere recital in such an agreement demonstrates only
   that Talon recited that it owned the hotels—it has no bearing on who actually owned the
   hotels, i.e., whether 6Props transferred the hotels to First Capital. Additionally, the
   30(b)(6) testimony was not part of the summary judgment record.




                                               7
Case: 22-10379         Document: 00516589127                Page: 8       Date Filed: 12/23/2022




                                           No. 22-10379


   genuine dispute of material fact as to Talon’s ownership of the hotels. In
   fact, Talon’s appellate brief does not mention the contents of the deposition
   at all. Accordingly, the district court’s rulings were immaterial to the
   outcome of the case.
           In sum, Defendants were entitled to summary judgment, and it is
   unnecessary to address whether the district court abused its discretion by
   denying Talon’s other motions.10
           B.       Sanctions
           Next, we consider Talon’s and Defendants’ dueling sanctions
   motions. Both parties moved for sanctions pursuant to Federal Rule of
   Appellate Procedure 38 and 28 U.S.C. § 1927. Rule 38 allows appellate
   courts to award sanctions for “frivolous” appeals, and § 1927, in turn,
   provides for sanctions against an attorney “who so multiplies the
   proceedings in any case unreasonably and vexatiously.”
           We begin by addressing Defendants’ motion for sanctions against
   Talon for the filing of a frivolous appeal. At the outset, we reject Talon’s
   arguments that Defendants’ motion is procedurally defective because they
   filed it before we decided this appeal. Nothing in Rule 38, § 1927, or our


           10
              Talon separately contends that Judge Kacsmaryk’s rulings evidenced an inability
   to impartially adjudicate its claims, warranting his recusal from future proceedings. This
   issue is waived. See Andrade v. Chojinacki, 338 F.3d 448, 454 (5th Cir. 2003) (“Requests
   for recusal raised for the first time on appeal are generally rejected as untimely.”); see also
   United States v. Rodriguez, 602 F.3d 346, 360 (5th Cir. 2010) (noting we “generally will not
   consider an issue raised for the first time in a reply brief”). Even if properly preserved,
   however, Talon’s only evidence of Judge Kacsmaryk’s lack of impartiality is his
   “consistent pattern” of ruling in Defendants’ favor. This is utterly insufficient to justify
   recusal under 28 U.S.C. § 455(a). See Liteky v. United States, 510 U.S. 540, 555 (1994)
   (observing that “judicial rulings alone almost never constitute a valid basis for a bias or
   partiality motion”). Therefore, to the extent there is further litigation in the district court,
   there is no basis to mandate Judge Kacsmaryk’s recusal.




                                                  8
Case: 22-10379        Document: 00516589127              Page: 9      Date Filed: 12/23/2022




                                         No. 22-10379


   precedent contains such a requirement.11 In fact, we have, many times,
   simultaneously adjudicated the merits of an appeal and a motion for sanctions
   for a frivolous appeal. See, e.g., 16 Front Street, L.L.C. v. Miss. Silicon, L.L.C.,
   886 F.3d 549, 561–62 (5th Cir. 2018); Baulch v. Johns, 70 F.3d 813, 816–19
   (5th Cir. 1995); Sturgeon v. Airborne Freight Corp., 778 F.2d 1154, 1161 (5th
   Cir. 1985).12
           As for the merits, we agree that Talon’s appeal warrants sanctions
   under Rule 38. First, as previously discussed, Talon’s claims are patently
   frivolous: (1) Talon failed to reference any relevant evidence supporting its
   claims; (2) it challenged the district court’s denial of its motion to extend the
   summary judgment deadline without articulating how the ruling materially
   impacted the case; and (3) it improperly raised an untimely and baseless
   recusal challenge. More importantly, the entire premise of Talon’s suit is
   nonsensical. Talon has tried to argue—to both the district court and to us—
   that it acquired property from an entity that never owned it in the first place.
           This contention is particularly egregious when one considers that
   Talon’s counsel represented First Capital when it executed the PSA with
   6Props—meaning he knew that Talon could not have acquired the properties
   based solely on its performance under the Contribution Agreements.
   Pressing forward in the face of such consistent and persistent evidence that
   Talon never owned the relevant properties amounts to, at minimum,
   “reckless disregard of the duty owed to the court.” Morrison v. Walker, 939


           11
             Talon’s only cited authority for this assertion, Smith v. Womans Hospital, 671 F.
   App’x 884 (5th Cir. 2016) (per curiam) is inapposite. There, we merely declined to impose
   sanctions because the challenged appeal was not wholly frivolous. Id. at 889.
           12
             Talon also seems to indicate that Defendants erred in moving for sanctions after
   Talon filed its opening brief. But this argument is similarly unfounded—Defendants could
   not have known that Talon’s appeal was sanctionable without being apprised of Talon’s
   appellate arguments.




                                               9
Case: 22-10379        Document: 00516589127               Page: 10       Date Filed: 12/23/2022




                                          No. 22-10379


   F.3d 633, 638 (5th Cir. 2019) (quotation omitted); see also Mercury Air Grp.,
   Inc. v. Mansour, 237 F.3d 542, 549 (5th Cir. 2001) (noting that pursuit of a
   lawsuit “in the face of . . . bald evidence that there was no suit to pursue”
   may reflect bad faith). While Rule 38 does not require such a showing of
   objective bad faith,13 it certainly bolsters our conclusion that sanctions are
   justified.14
           Therefore, we grant Defendants’ motion for Rule 38 sanctions against
   Talon and its counsel, jointly, in the awarding Defendants’ reasonable
   attorney’s fees for this appeal, and we remand to the district court to
   determine the amount of this award. See Marston v. Red River Levee &
   Drainage Dist., 632 F.2d 466, 468 (5th Cir. 1980). Additionally, because we
   conclude that the requirements for Rule 38 sanctions are met, it is
   unnecessary to determine whether § 1927 sanctions are also warranted. See
   Coghlan v. Starkey, 852 F.2d 806, 818 (5th Cir. 1988) (noting that courts may
   “assess [Rule 38] sanctions against offending counsel, alone or jointly with
   the client, without reliance upon any authority other than Rule 38”).
           Needless to say, Talon’s motion for sanctions—which is premised on
   the notion that Defendants’ motion is frivolous—is denied.15




           13
             See Coghlan v. Starkey, 852 F.2d 806, 808 (5th Cir. 1988) (noting that “ill purpose
   is in no way a necessary element for imposition of sanctions under Rule 38”).
           14
            See Sun Coast Res., Inc. v. Conrad, 958 F.3d 396, 398 (5th Cir. 2020) (noting that
   “the case for Rule 38 sanctions is strongest in matters involving malice, not
   incompetence”).
           15
             If anything, Talon’s motion is, at least in part, frivolous. Rule 38 only applies to
   frivolous appeals, and is therefore completely inapplicable to Defendants’ motion, and, as
   discussed, Talon provides no authority for its arguments that Defendants’ motion is
   procedurally defective.




                                                10
Case: 22-10379     Document: 00516589127           Page: 11   Date Filed: 12/23/2022




                                    No. 22-10379


                              IV.     Conclusion
          For the aforementioned reasons, we AFFIRM the summary
   judgment, DENY Talon’s motion for sanctions, GRANT Defendants’
   motion for Rule 38 sanctions against Talon and its counsel, and REMAND
   to the district court for proceedings consistent with this opinion.




                                         11